DETAILED ACTION
This action is in response to the application filed 30 July 2020.
A preliminary amendment was filed 30 July 2020.
Claims 1-4 are original.
Claims 5 is currently amended.
Claim 6 is new.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rigidity-improvement-position specifying apparatus that repeatedly performs a springback analysis, while changing a position to be restricted, with an analysis model …, to specify a position of the formed-product model where a springback reduction effect by rigidity improvement is large, and specifies a position of the sheet material where the springback reduction effect by rigidity improvement is large according to a corresponding relationship with a position of the formed-product model where the springback reduction effect by rigidity improvement is large” in claim 4 (the apparatus is interpreted as a computer executing algorithms as described at [0039] and [0031]-[0037] of the specification). [Examiner’s note: Although the “press-forming apparatus that produces … by press-forming the sheet material” is similar, the “press-forming” qualifier connotes sufficient structure (a press) for performing the function (“produces … by press-forming …”) and accordingly does not invoke 35 USC §112(f)]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claims 5 and 6 depend from claims 1 and 2, respectively; however, there is nothing in claims 5 and 6 which further limits, e.g. elaborates the processes, the methods of claims 1-2, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 3:
Step 1:
The claim recites a method comprising steps. Accordingly, the claimed invention falls within the statutory category of processes.
Step 2A – prong one:
The claim recites “repeatedly performing a springback analysis, while changing a position to be restricted, with an analysis model on which processing of virtually improving rigidity has been performed by restricting a stretch and shrink deformation while permitting rotation with respect to a specific position of a formed-product model having the predetermined shape, to specify a position of the formed-product model where a springback reduction effect by rigidity improvement is large”, i.e. repeated performing of pure bending analysis, which may be performed mentally, see for example Wagoner (2006) at section titled “Pure Bending – classical results.
The claim recites “specifying the position of the sheet material where the springback reduction effect by rigidity improvement is large according to correspondence to a position of the formed-product model where the springback reduction effect by rigidity improvement is large” which is a process which may be performed mentally, i.e. evaluating the results.
Step 2A – prong two:
The claim also recites “for specifying a position of a sheet material used for producing, by press-forming, a press-formed product having a predetermined shape where a springback reduction effect by rigidity improvement is large”; however, this merely generally links to a field of use and does not incorporate the judicial exception into a practical application [see MPEP 2106.05(h)].
Considering the claim as a whole there is the judicial exception generally linked to a field of use which does not incorporate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the judicial exception is generally linked to a field of use. This neither individually nor in combination amounts to significantly more than the judicial exception itself [see MPEP 2106.05(h)]. Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiwatari (ISHIWATARI AKINOBU, URABE MASAKI, INAZUMI TORU. Press Forming Analysis Contributing to the Expansion of High Strength Steel Sheet Applications. JFE TECHNICAL REPORT, No. 18 (Mar. 2013) pp96-102).

Regarding claim 1, Ishiwatari discloses a press-forming method used in producing a press-formed product having a predetermined shape by press-forming a sheet material (P100:§3: e.g. “The springback which occurs in press-forming of high tensile strength steel is extremely large, and becomes a problem in automobile body accuracy and the auto assembly process. … Therefore, a factor analysis method for springback4) was developed, which makes it possible to predict the positions in parts where springback countermeasures, etc. can be applied effectively by CAE [computer aided engineering] analysis”), the method comprising:
a first process that repeatedly performs a springback analysis, while changing a position to be restricted, with an analysis model on which processing of virtually improving rigidity has been performed by restricting a stretch and shrink deformation while permitting rotation with respect to a specific position of a formed-product model having the predetermined shape (P100:§§3.1-3.2: e.g. “The procedure of factor analysis of springback is shown in the flow chart in Fig. 7. First, an FEM analysis of forming is performed, and the stress distribution of the pressing bottom dead point (center) is obtained. Next, the stress in a certain part is eliminated, and a springback analysis is performed using that stress distribution. The effect of the stress at that part on springback is obtained by performing a shape comparison with the results of conventional springback analysis.  … In this study, the object of analysis was torsion generated in forming of the curved hat. In these torsion measurements, the torsional angles at the right and left ends were evaluated when the center of the curved part was fixed as shown in Fig. 8. First, as shown in Fig. 9, a springback analysis was performed by broadly dividing the curved hat into the flange areas (F1, F2) web area (P), and wall areas (T1, T2), which include the R area, and eliminating stress in these respective areas.” EN: As seen in fig 8, the there is a fixed point with respect to rotations (“torsion”). The “stress at a certain part is eliminated” at “bottom dead point” indicates the claimed “restricting a stretch and shrink” for the portions (see fig 9 for regions).), to specify a position where a springback reduction effect by rigidity improvement is large (P101:left: “The results of an investigation of the effect of stress elimination from the respective areas on improvement of the torsional angle are shown in Fig. 11. From this, it can be understood that the effect of stress elimination in the outer flange F2 was comparatively large”);
a second process that performs a rigidity improvement measure on a position of the sheet material corresponding to the position of the formed-product model specified in the first process (P100:fig 7: “Compensation of SB [springback] shape”; P102:left:top: “When the stress in the curved part was reduced by reducing and changing the curved part by changing the excess metal part and the product part of the die” EN: “changing the excess metal part and the product part of the die” is the improvement measure.); and
a third process that produces the press-formed product by press-forming the sheet material on which the rigidity improvement measure has been performed (P100:§3:¶2: “Since an early date, springback countermeasures were adopted by the allowance of the die, shape modification of the excess metal, and so on. It was difficult to implement effective countermeasures for springback, since by small changes in die geometry dramatic improvements in springback were realized in some cases, while there were also cases in which there was virtually no change in springback. Therefore, it is important to form high tensile strength steel to the target dimensions. Since an early date, springback countermeasures were adopted by the allowance of the die, shape modification of the excess metal, and so on. … Therefore, a factor analysis method for springback4) was developed, which makes it possible to predict the positions in parts where springback countermeasures, etc. can be applied effectively by CAE analysis.”; P102:left:top: “When the stress in the curved part was reduced by reducing and changing the curved part by changing the excess metal part and the product part of the die, a large improvement in the torsional angle was possible, as shown in Fig. 14.” EN: using the prediction and counter measures to be “applied effectively” for press-forming the part which has the “improvement in the torsional angle”.).

Regarding claim 2, Ishiwatari discloses the press-forming method according to claim 1, wherein
when the springback analysis is repeatedly performed while changing the position to be restricted in the first process (as shown below),
first, processing is performed in which the entire formed-product model is divided to set a plurality of initial division positions, these initial division positions are sequentially subjected to the springback analysis as the position to be restricted (P100:fig 7: “Elimination of stress in a part: 1 … Elimination of stress in a part: 2 …”; P100:§3.2:¶2: “First, as shown in Fig. 9, a springback analysis was performed by broadly dividing the curved hat into the flange areas (F1, F2) web area (P), and wall areas (T1, T2), which include the R area, and eliminating stress in these respective areas.”), and among these initial division positions, a position where the springback reduction effect by rigidity improvement is large is specified (P101:left: “The stress distribution before the springback analysis in which the stress in part F2 on the outer side flange part is shown in Fig. 10. The results of an investigation of the effect of stress elimination from the respective areas on improvement of the torsional angle are shown in Fig. 11. From this, it can be understood that the effect of stress elimination in the outer flange F2 was comparatively large”),
and then, processing is performed once or repeatedly in which a previously specified position where the springback reduction effect by rigidity improvement is large is divided to set a plurality of subdivision positions, these subdivision positions are sequentially subjected to the springback analysis as the position to be restricted (P101:right:¶1: “Next, an analysis of the outer flange part F2, where the torsion improvement effect was comparatively large, was performed by dividing the F2 area into the curved flange area (F2-2), short straight flange area (F2-1), and long straight flange area (F2-3). The results are shown in Fig. 12.”), and among the subdivision positions, a position where the springback reduction effect by rigidity improvement is large is further narrowed and specified (P101:right:¶2: “It can be understood that the torsion improvement effect is large in the curved part. The stress distributions for the x and y directions of this curved flange part are shown in Fig. 13.”).

Regarding claim 3, Ishiwatari discloses a rigidity-improvement-position specifying method for specifying a position of a sheet material used for producing, by press-forming, a press-formed product having a predetermined shape where a springback reduction effect by rigidity improvement is large (P100:§3: e.g. “The springback which occurs in press-forming of high tensile strength steel is extremely large, and becomes a problem in automobile body accuracy and the auto assembly process. … Therefore, a factor analysis method for springback4) was developed, which makes it possible to predict the positions in parts where springback countermeasures, etc. can be applied effectively by CAE [computer aided engineering] analysis”), the method comprising:
repeatedly performing a springback analysis, while changing a position to be restricted, with an analysis model on which processing of virtually improving rigidity has been performed by restricting a stretch and shrink deformation while permitting rotation with respect to a specific position of a formed-product model having the predetermined shape, to specify a position of the formed-product model where a springback reduction effect by rigidity improvement is large (as for the first process of claim 1); and
specifying the position of the sheet material where the springback reduction effect by rigidity improvement is large according to correspondence to a position of the formed-product model where the springback reduction effect by rigidity improvement is large (as for the second process or claim 1).

Regarding claim 4, Ishiwatari discloses a press-forming system used in producing a press-formed product having a predetermined shape by press-forming a sheet material, the press-forming system comprising:
a rigidity-improvement-position specifying apparatus that repeatedly performs a springback analysis, while changing a position to be restricted, with an analysis model on which processing of virtually improving rigidity has been performed by restricting a stretch and shrink deformation while permitting rotation with respect to a specific position of a formed-product model having the predetermined shape, to specify a position of the formed- product model where a springback reduction effect by rigidity improvement is large, and specifies a position of the sheet material where the springback reduction effect by rigidity improvement is large according to a corresponding relationship with a position of the formed- product model where the springback reduction effect by rigidity improvement is large (this limitation is interpreted under 35 USC §112(f) using the structure found in the specification, see [0039] – “computer that executes, on the basis of a preliminarily given program, the aforementioned press-forming analysis process Sl and rigidity-improvement-position determination process S2 corresponds to the rigidity-improvement-position specifying apparatus” where S1 and S2 are described at [0031]-[0037]. As shown for claims 1-2, Ishiwatari teaches an equivalent algorithm using a computer.); and
a press-forming apparatus that produces the press-formed product by press- forming the sheet material on which a rigidity improvement measure has been performed on the position where the rigidity-improvement-position specifying apparatus has specified that the springback reduction effect by rigidity improvement is large (P100:§3:¶2: “Since an early date, springback countermeasures were adopted by the allowance of the die, shape modification of the excess metal, and so on. It was difficult to implement effective countermeasures for springback, since by small changes in die geometry dramatic improvements in springback were realized in some cases, while there were also cases in which there was virtually no change in springback. Therefore, a factor analysis method for springback4) was developed, which makes it possible to predict the positions in parts where springback countermeasures, etc. can be applied effectively by CAE analysis.”; P102:top:left: “When the stress in the curved part was reduced by reducing and changing the curved part by changing the excess metal part and the product part of the die” EN: the die is the press-forming apparatus, see also specification at P14:ll11-14: “The aforementioned press die that press-forms the press-formed product Min the aforementioned press-forming process S4 corresponds to the press-forming apparatus of the press-forming system of the present invention”).

Regarding claim 5, Ishiwatari discloses a press-formed product produced by the press-forming method according to claim 1 (as cited for claim 1, see also rejection under 35 USC §112(d) above.).

Regarding claim 6, Ishiwatari discloses a press-formed product produced by the press-forming method according to claim 2 (as cited for claim 2, see also rejection under 35 USC §112(d) above.).

Conclusion
Claims 1-6 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150168240 A1
Discussing a springback analysis by dividing the part into a plurality of regions and changing the Young’s modulus in the divided regions
US 20150217356 A1
Discussing a springback analysis by setting stress states on plane and solid model elements and using optimization to determine which contributes to rigidity
US 20100005845 A1
Discussing springback optimization process which divides a part into regions
JP 2007229724 A
Discussing a springback analysis using subdivided regions and altering stress distribution prior to die release
JIRO HIRAMOTO, MASAKI URABE, AKINOBU ISHIWATARI AND TOSHIAKI URABE. Progress in Press Forming Computer Aided Analysis for High Strength Steel Sheet Applications, AIP Conference Proceedings 1567, pp1012-1015 (2013)
Summarizing a springback analysis method similar to that discussed by the Ishiwatari (2013) disclosure
R.H. WAGONER, J.F. WANG, AND M. LI, Springback, ASM Handbook, Volume 14B: Metalworking: Sheet Forming,S.L. Semiatin, editor, p733-755, 2006
Demonstrating the nature of “pure bending” analysis, cited in support of springback analysis as a mental process

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147